EXHIBIT 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In thousands) 2004 2005 2006 2007 2008 Earnings: Income before income taxes $ 115,609 132,588 125,752 158,998 163,956 Plus:fixed charges per below 23,999 26,547 32,399 36,657 37,887 Less: capitalized interest per below 167 432 654 206 29 Plus:current period amortization of interest capitalized in prior periods 13 21 30 39 39 Total earnings $ 139,454 $ 158,724 $ 157,527 $ 195,488 $ 201,853 Fixed charges Interest expense $ 21,724 $ 23,489 $ 28,970 $ 33,430 $ 35,527 Capitalized interest 167 432 654 206 29 Interest portion of rent expense 2,108 2,626 2,775 3,021 2,331 Total fixed charges $ 23,999 $ 26,547 $ 32,399 $ 36,657 $ 37,887 Ratio of earnings to fixed charges 5.8 6.0 4.9 5.3 5.3
